I concur in the decree solely on the ground of contemporaneous construction, the State having received the amount of *Page 369 
taxes it claimed under the law through its duly authorized officer, but this conclusion is not to be construed as condoning or approving the practice of oil dealers charging to the consuming public a greater amount of taxes than those remitted to the State. I do not think that the Legislators in enacting the statutes, or the Supervisor of Public Accounts, in interpreting them, ever contemplated that the oil dealers, who paid the taxes to the State as a matter of practicability in their collections, would collect from the retail purchasers and consumers of gasoline taxes in excess of those paid to the State so that at the end of the fiscal year the dealer's books would show a net income, not only from the sale of merchandise, but from gasoline taxes collected as such from the consumers, for example, in this case the Company's records show a net income from allowance on State gasoline taxes of $86,572.37 for the year 1936, $71,581.27 for the year 1935, and a similar amount for the year 1934. The allowance of 3 per cent was for loss, wastage and destruction but not an allowance of 3 per cent from actual gasoline taxes collected from the public.
It was shown that the gasoline or oil dealers annually pay to the State approximately $10,000,000 in gasoline taxes, but collect in return from the consuming taxpayers the sum of approximately $10,300,000 and, therefore, retain approximately $300,000 more than they pay to the State. Surely, this method of handling the gasoline taxes was never authorized by the Legislature or the Supervisor of Public Accounts of the State of Louisiana. *Page 370